Title: To George Washington from James Starr, 9 February 1781
From: Starr, James
To: Washington, George



                        
                            
                                 
                                
                                 
                                
                                 
                                1781 2d mo. 9th
                            
                            
                                
                                 
                                
                                General Washington to James Starr
                                
                                Dr
                            
                            
                                
                                1781 2d mo. 9th
                                
                                To a pair boots
                                
                                3.10
                            
                            
                                
                                
                                
                                To a pair moroco Slippers
                                
                                
                                     1.05
                                
                            
                            
                                
                                
                                
                                
                                
                                £4.15
                            
                        
                        N.B. as the above Charge is the Lowest I make Such work for in Specie Expect to be paid in that only.
                        
                            J— S.
                        
                    